 



Exhibit 10.23
****TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
BY MESA AIR GROUP, INC.
UNDER 17C.F.R. SECTION 200.80(B)(4),
200.83 AND 240.24b-2
JOINT VENTURE CONTRACT
THIS CONTRACT (“Contract”) is made in Beijing, the People’s Republic of China on
this twenty second day of December, 2006 by and between Shenzhen Airlines Co.,
Ltd. (hereinafter referred to as “Party A”), Ping Shan SRL (hereinafter referred
to as “Party B”), and Shan Yue SRL (hereinafter referred to as “Party C”). Party
A, Party B, and Party C shall hereinafter be referred to individually as a
“Party” and collectively as the “Parties”.
RECITALS
     Whereas, per friendly consultations under the principles of equality and
mutual benefit, the Parties have agreed to establish an equity joint venture
(hereinafter referred to as the “Company”) in accordance with the EJV Law and
the EJV Implementing Regulations, other Applicable Laws and regulations of the
People’s Republic of China (hereinafter referred to as the “PRC”);
     Whereas, the Parties intended to establish the Company as the legal entity
to establish, develop, own, operate and manage the Company, a PRC-registered
airline with a regional jet fleet to offer common carrier passenger service to
the public on PRC domestic and international markets;
     Whereas, for the purpose stated in the immediately above paragraph, the
Parties had entered into a Letter of Intent on July 25, 2006 to set forth the
general principles of understanding between, as well as the undertakings by, the
Parties to achieve the above indicated objectives.
     Now, with such a goal, the JV Parties agree:
1. DEFINITIONS AND INTERPRETATION
          Unless the terms or context of this Contract otherwise provide, this
Contract shall be interpreted in accordance with, and each of the terms used
herein shall have the meaning ascribed to it in, Schedule A.
2. PARTIES TO THE CONTRACT
     2.1 Particulars of Parties
     The Parties to this Contract are:

(a) Party A, Shenzhen Airlines, Ltd. (in Chinese:(Chinese Character)
[p74759kp7475901.gif] ), a corporation limited by shares established and
existing under the laws of the People’s Republic of China, with its main office
at Shenzhen Bao’an International Airport, Shenzhen, the People’s Republic of
China, 518128;         Legal Representative of Party A:         Name: Zhao Xiang
        Title: Chairman of the Board         Nationality: Chinese     (b)  
Party B, Ping Shan SRL, a society with restricted liability organized and
existing under the laws of the Barbados, with its main office at Citco Corporate
Management (Barbados) Limited, Whitepark House, White Park Road, Bridgetown,
Barbados

 

****   Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



      Legal Representatives of Party B:         Name: Jonathan Ornstein        
Title: Chief Executive Officer         Nationality: USA         Name: George P.
Murnane III         Title: Vice President and Assistant Secretary        
Nationality: USA         Name: Brian Gillman         Title: Assistant Secretary
and Assistant Treasure         Nationality: USA         and     (c)   Party C,
Shan Yue SRL, a society with restricted liability organized and existing under
the laws of Barbados, with its main office at Citco Corporate Management
(Barbados) Limited, Whitepark House, White Park Road, Bridgetown, Barbados      
  Legal Representative of Party C:         Name: Mo Garfinkle         Title:
President and Assistant Secretary         Nationality: USA

     2.2 Parties’ Legal or Authorized Representatives
          Each Party shall have the right to change its legal or authorized
representative and shall promptly notify the other Party of such change and the
name, position and nationality of its new legal or authorized representative.
3. ESTABLISHMENT OF THE COMPANY
     3.1 Establishment of Company
          The Parties hereby agree to establish the Company promptly after the
Effective Date in accordance with the EJV Law, the EJV Implementing Regulations,
other Applicable Laws and regulations of the PRC.
     3.2 Name of Company
          The name of the Company shall be (Chinese Character)
[p74759kp7475902.gif] in Chinese, and “Kun Peng Airlines, Co., Ltd.” in English.
 

****   Confidential Treatment Requested

2



--------------------------------------------------------------------------------



 



     3.3 Company’s Legal Address
          The legal address of the Company shall be New China Insurance
Building, No 8, Lianhuachi Xili, Fengtai District, Beijing, the PRC (in Chinese:
(Chinese Character) [p74759kp7475903.gif]).
     3.4 Company Branch Offices
          The Company may establish branch offices inside the PRC and/or
overseas with the consent of the Board and the approval from the relevant
governmental authorities.
     3.5 Limited Liability Company
          The form of organization of the Company shall be a limited liability
company.
4. PURPOSE AND SCOPE OF OPERATION
     4.1 Purpose of Joint Venture
          The purpose of the joint venture shall be to utilize the combined
technological, management, operational and marketing strengths of the Parties
within the approved scope of business of the Company to achieve worthwhile
economic results and a return on investment satisfactory to the Parties.
     4.2 Scope of Business
          The scope of business of the Company shall be to offer common carrier
passenger service to the public on PRC domestic and international markets.
     4.3 Independent Entity
          The Company shall conduct its business as an independent economic
entity and will operate autonomously.
5. TOTAL INVESTMENT AND REGISTERED CAPITAL
     5.1 Total Investment Amount
          The total amount of investment required by the Company is presently
estimated by the Parties to be [****] Renminbi Yuan (RMB [****]).
     5.2 Registered Capital Amount
          The Company’s registered capital shall be [****] Renminbi (RMB
[****]).
     5.3 Contributions to Capital

  (a)   Party A’s contribution to the registered capital of the Company shall be
[****] Renminbi Yuan (RMB [****]), representing a fifty-one percent (51%) share
of the registered capital of the Company.     (b)   Party B’s contribution to
the registered capital of the Company shall be [****] Renminbi Yuan (RMB
[****]), representing a twenty-five percent (25%) share of the registered
capital of the Company.

 

****   Confidential Treatment Requested

3



--------------------------------------------------------------------------------



 



  (c)   Party C’s contribution to the registered capital of the Company shall be
[****] Renminbi Yuan (RMB [****]): representing a twenty-four percent (24%)
share of the registered capital of the Company.

     5.4 Payment of Registered Capital; Conditions Precedent

  (a)   Subject to Article 5.4(c) below, each Party shall make its contribution
to the registered capital of the Company in accordance with Schedule B to this
Contract.     (b)   Subject to Article 5.4(c) below, in the event that a Party
fails to make its capital contribution, in whole or in part, in accordance with
the provisions of this Contract, such Party shall be liable to pay simple
interest to the Company at a rate equal to [****] percent ([****]%) per annum on
the unpaid amount from the time due until the time the full outstanding amount
including penalty interest is paid to and received by the Company.     (c)   No
Party shall have any obligation to make its contribution to the Company’s
registered capital until it has received each of the following documents:

  (i)   a copy of the Approval Letter and the Approval Certificate approving
this Contract and the Articles of Association issued by the Ministry of Commerce
or its local counterpart and General Administration of Civil Aviation;     (ii)
  a copy of the Business License incorporating the business scope set out in
Article 4.2; and     (iii)   the approval of each Party’s board of directors;
provided, however, if the Company has obtained the items listed in (i) and
(ii) above, the approval of each Party’s board of directors shall not be a
condition to such Party’s obligation to make its applicable contribution to the
Company’s registered capital.

          (d) In the event that:

  (i)   any Approval Document is not issued within ninety (90) days of the date
of submission of the relevant application in respect thereof, or     (ii)   the
Examination and Approval Authority rejects any of the documents submitted for
approval and the Parties cannot agree on the changes needed to obtain such
approval within ninety (90) days of the notification of such rejection to the
Parties,

then any Party shall have the right to issue written notice to the other
Party(ies) declaring this Contract and the Articles of Association immediately
null and void, whereupon the Parties shall apply for the cancellation of the
Business License (if issued) and, where any capital contributions have been made
to the Company, the liquidation of the Company pursuant to Article 16.4. In such
case, no Party shall have any right whatsoever to require the other Party(ies)
to make any further contribution to the registered capital of the Company or
otherwise to require any other performance of this Contract or (except in cases
of willful misconduct) to claim any damages from the other Party.
     5.5 Investment Certificates

  (a)   When a Party has made all or any part of its contribution to the
registered capital of the Company, a Chinese registered accountant appointed by
the Board shall verify such contribution and issue a capital contribution
verification report in the form required under Applicable Laws of the PRC.

 

****   Confidential Treatment Requested

4



--------------------------------------------------------------------------------



 



  (b)   In accordance with such report, the Parties shall cause the Company to
issue an Investment Certificate to the relevant Party. An interim certificate
shall be issued in respect of each partial contribution made by a Party. Upon
completion of all capital contributions by a Party, any interim certificate(s)
shall be returned to the Company for cancellation and a final Investment
Certificate shall be issued     (c)   Any interim or final Investment
Certificate shall be signed by the Chairman and the Vice Chairman of the Board
and stamped with the Company seal, and shall certify the amount of registered
capital contributed by such Party and the date on which such capital
contribution was made.

     5.6 Assignment of Registered Capital

  (a)   A Party may sell, transfer, pledge, encumber or otherwise dispose of
(each a “transfer”) all or any part of its interest in the registered capital of
the Company to any third party only with the prior written consent of the other
two Parties, the unanimous approval of the Board and the approval of the
Examination and Approval Authority, and any transfer of an interest in the
Company must not result in the Company or the ownership thereof to be in
violation of the Applicable Laws in effect at the time of such transfer.     (b)
  Upon receipt of approval from the Examination and Approval Authority, the
Parties shall cause the Company to register the change in ownership with the
SAIC. All transfers shall be handled in compliance with the Applicable Laws in
effect at the time of such transfers.     (c)   Unless a Party is transferring
its interest in the registered capital of the Company to an Affiliate Assignee
(defined in 5.6(f)), if either (i) Party A or (ii) Party B, or (iii) the
aggregate of Party B and Party C (the “Assigning Party”, as applicable)
propose(s) to transfer all or any part of its or their interest in, the
registered capital of the Company to a third party, the other Parties (which is
Party B if Party A is the Assigning Party or which is Party A if Party B or the
aggregate of Party B and Party C is/are the Assigning Party) shall have a right
of first refusal to purchase or have a designee which does not violate any
Applicable Laws relating to the ownership of the Company purchase such interest
at the price offered to the third party. The Assigning Party shall notify the
other Parties in writing on the terms and conditions of the proposed transfer.
If the other Party does not exercise its right of first refusal of purchase or
to have its designee purchase within thirty (30) days after delivery of such
notice, such other Party shall be deemed to have consented to such transfer and
covenants that it will sign all necessary documents in connection therewith and
will cause the directors appointed by it to attend in person, by proxy or by
telecommunications any Board meeting at which such transfer is to be voted in
favor of a resolution approving such transfer or to sign a written resolution
circulated in lieu of such a meeting of the Board, as the case may be. Unless
Party C is transferring its interest in the registered capital of the Company to
an Affiliate Assignee, if Party C (the “Assigning Party”) propose(s) to transfer
all or any part of its interest in the registered capital of the Company to a
third party, Party B shall have a right of first refusal to have a designee
purchase such interest at the price offered to the third party. The Assigning
Party shall notify the other Parties in writing on the terms and conditions of
the proposed transfer (the “Transferring Notice”). If Party B does not exercise
its right of first refusal of purchase within thirty (30) days after receipt of
the Transferring Notice, Party A shall have a right of refusal to have a
designee purchase such interest at the price offered to the third party. If
Party B and/or Party A do/does not exercise their/its right of refusal of
purchase, such Party(ies) shall be deemed to have consented to such transfer and
covenants that it/they will sign all necessary documents in connection therewith
and will cause the directors appointed by it/them to attend in person, by proxy
or by telecommunications any Board meeting at which such transfer is to be voted
in favor of a resolution approving such transfer or to sign a written resolution
circulated in lieu of such a meeting of the Board, as the case may be.

 

****   Confidential Treatment Requested

5



--------------------------------------------------------------------------------



 



  (d)   If a Party desires to sell all or part of its interest in the registered
capital of the Company to the other Party(ies), and the other Party(ies) desire
to purchase such interest, the Parties, including the Selling Party, shall
jointly request an Independent Appraiser to conduct a valuation of the Company
using the Industry Valuation Method. The Independent Appraiser shall complete
the valuation of the Company within forty-five (45) days. The valuation
determined by the Independent Appraiser shall be the valuation adopted by the
Parties for purposes of this provision. The purchase price for all or part of a
Party’s share of the registered capital of the Company shall be calculated by
multiplying the value of the Company as determined above by the percentage of
such Party’s share of the registered capital to be transferred.     (e)   To the
extent permitted by Applicable laws relating to the ownership of the Company, in
the event of a transfer by Party A or a transfer by Party B or a transfer by
both Party B and Party C, in each case to a non-Affiliate Assignee, any
non-transferring Party shall have the right, but not the obligation, to
participate in the transfer and to sell to the transferee all or part of such
non-transferring Party’s share in the registered capital of the Company on the
same term and conditions as described in the notice (“Tag Along Right”). Any
non-transferring Party that intends to exercise such Tag-Along Right shall,
within thirty (30) days following the delivery of the notice of an intent to
transfer, deliver a written notice of such intention to the transferring
Party(ies), specifying the proportion of its share in the registered capital of
the Company with respect to which it has elected to exercise its Tag-Along
Right.         If the non-transferring Party, does not exercise its Tag-Along
Right in writing within thirty (30) days of the delivery of the notice from this
transferring Party, the non-transferring Party shall be deemed to have waived
its Tag-Along Right and shall immediately thereafter confirm in writing its
consent to the transfer to the transferee as specified in the notice of intent
to transfer and, if applicable, cause each of the directors it has appointed to
approve such transfer. In such case, the transferring Party(ies) may assign,
sell, transfer or otherwise dispose of such share in the registered capital of
the Company to the proposed transferee on the terms and conditions set out in
the notice of intent to transfer.     (f)   Notwithstanding subsections (c),
(d) and (e) of this Article 5.6 above, the Assigning Party may transfer all or
part of its amount of the registered capital of the Company to an Affiliate (the
“Affiliate Assignee”) of the Assigning Party under the following conditions:

  (i)   the Affiliate Assignee shall assume and undertake to perform fully all
of the obligations of the Assigning Party under this Contract; and     (ii)  
the Assigning Party shall acknowledge and agree that to the extent that the
Affiliate Assignee fails to perform any obligation hereunder the Assigning Party
is not released from, and remains jointly and severally liable with the
Affiliate Assignee for, the full performance of the provisions of this Contract
and any damages for the breach thereof.

The Affiliate Assignee and the Assigning Party each shall provide to the other
Party a written indemnification in respect of the foregoing satisfactory to the
other Parties. If a Party intends to transfer its interest or a portion of its
interest in the Company to an Affiliate Assignee, such non-transferring
Party(ies) shall be deemed to have consented to such transfer and covenant(s)
that it/they will sign all necessary documents in connection therewith and will
cause the directors appointed by it/them to attend in person, by proxy or by
telecommunications any Board meeting at which such transfer is to be voted in
favor of a resolution approving such transfer or to sign a written resolution
circulated in lieu of such a meeting of the Board, as the case may be. For tho
avoidance of doubt, no Party shall have a right of first refusal to purchase or
a Tag Along Right should a Party elect to transfer to an Affiliate Assignee.
     5.7 Encumbrance of Interests in the Company
 

****   Confidential Treatment Requested

6



--------------------------------------------------------------------------------



 



          A Party may not mortgage, pledge or otherwise encumber all or any part
of its interest in the Company without the unanimous approval by the Board of
directors of the Company.
     5.8 Increase or Reduction of Registered Capital

  (a)   Any increase or reduction in the registered capital of the Company must
be (i) approved by a unanimous vote of the members of the Board present at a
meeting or by unanimous written resolution and (ii) submitted to the Examination
and Approval Authority for approval. Upon such approval; the Parties shall cause
the Company to register the increase or reduction with the SAIC. Except as
provided in clause (b) below in respect of unilateral contributions to increases
in the Company’s registered capital, each Party shall contribute to any increase
or bear its proportionate share of such reduction in proportion to its
percentage interest in the registered capital of the Company at the time of the
increase or reduction.     (b)   The Parties acknowledge that if the Company
achieves the operations, revenue and earnings targets anticipated by the
Parties, one or more increases in the registered capital of the Company might be
required to support the expansion of the Company’s business. Each Party desires
to facilitate such expansion by contributing its proportionate share of the
required increase(s) in the registered capital of the Company. However, if a
Party (“Declining Party”) for any reason declines to contribute its
proportionate share of any required increase, then such Declining Party hereby
irrevocably agrees that the other Parties may contribute the full amount of such
increase in the registered capital in accordance with the shares of the other
Parties in the Company. The resulting changes in the Parties’ relative shares of
the registered capital shall be handled in accordance with the Applicable Laws
of the PRC. The Declining Party hereby covenants that it will sign all necessary
documents and cause the directors appointed by it to attend in person, by proxy
or by telecommunications any Board meeting at which such matters are considered
and to vote in favor of all resolutions necessary or desirable to effect such
unilateral contribution to the increase in the registered capital of the Company
and the resulting change in the Parties’ relative interests in the registered
capital of the Company or to sign a written resolution circulated in lieu of
such a meeting of the Board, as the case may be.     (c)   In the event that the
Company’s operations are reduced substantially from the scale of operation
originally anticipated by the Parties, or the Company experiences substantial
and continuing losses resulting in negative retained earnings not anticipated by
the Parties in the agreed Business Plan, or in any other circumstance permitted
under Applicable Laws of the PRC or agreed by the Parties, the Parties may agree
to reduce the registered capital of the Company on a pro rata basis. In
determining the amount of any reduction in the Company’s registered capital, the
Parties may request an Independent Appraiser to perform a valuation of the
Company using the Industry Valuation Method, and/or applying such other factors
as the Parties mutually deem appropriate.

     5.9 Additional Financing

  (a)   The Company may borrow from commercial banks and financial institutions
from time to time as the business operation may require. The Company may obtain
loans from sources inside or outside the PRC; provided, however, that any
financing sourced from outside the PRC must be in compliance with Applicable
Laws.     (b)   No external financing raised by the Company shall confer any
right on any lender to acquire an interest in the registered capital of the
Company or to participate in the Business.     (c)   If any guarantee is
required as security for any external financing of the Company approved by the
Board, and if the Parties agree to provide guarantees in relation to such

 

****   Confidential Treatment Requested

7



--------------------------------------------------------------------------------



 



      financing, the Parties shall severally guarantee the obligations of the
Company under such external financing in proportion to their respective
interests in the registered capital of the Company at such time as the guarantee
is given (unless otherwise agreed in writing by the Parties). If the Parties
agree to provide guarantees, each Party shall provide a non-recourse loan
payment guarantee (but shall not be obligated to provide any other type of
payment or performance guaranty, collateral or indemnification) to the
applicable lender(s).

6. RESPONSIBILITIES OF THE PARTIES
     6.1 Responsibilities of Party A
          In addition to its other obligations under this Contract, Party A
shall have the following responsibilities:

  (a)   assist the Company to procure the office and necessary additional
facilities for the Company to run its business, including land, premises,
offices and utility supplies;     (b)   assist the Company in recruiting
qualified employees according to the requirements approved by the Board;     (c)
  assist the Company with public relations;     (d)   assist non-citizen
employees of other Parties and the Company to obtain visas to the PRC and/or
residence permits and working permits in the PRC;     (e)   assist the Company
to secure supplies from domestic suppliers;     (f)   assist the Company with
the importation of materials or other kinds of goods necessary to operate the
business of the Company;     (g)   assist with the branding and marketing of the
Company;     (h)   obtain relevant Permits, promptly, and in any event, within
three (3) business days provide respectively to Party B and Party C, a copy of
the documents received by Party A from any government agencies in respect of any
Permits or otherwise in relating to the establishment, operations or business of
the Company. After the establishment of the Company, Party A shall deliver all
the originals of such documents to the Company.     (i)   assist in obtaining
amendments to, or renewals of, any of the Permits as required by the business of
the Company from time to time;     (j)   make its contribution to the registered
capital of the Company as provided in Article 5.4 hereof;     (k)   handle other
matters entrusted to it pursuant to separate written agreement entered into by
the Company and Party A from time to time.

     6.2 Responsibilities of Party B and Party C
          In addition to its other obligations under this Contract, Party B and
Party C shall have the following responsibilities:

  (a)   make contributions to the registered capital of the Company as provided
herein;

 

****   Confidential Treatment Requested

8



--------------------------------------------------------------------------------



 



  (b)   handle other matters entrusted to it pursuant to separate written
agreement entered into by the Company and Party B or Party C from time to time;
    (c)   secure aircraft and spare part supplies from foreign suppliers through
leases, subleases, purchase agreements or otherwise; and     (d)   provide high
level executives for the management of the Company and technical support and
training for employees of the Company.

7. BOARD OF DIRECTORS
     7.1 Formation of the Board

  (a)   The Board shall be formed on the Business License Issuance Date.     (b)
  The Board shall consist of seven (7) directors, four (4) of whom shall be
appointed by Party A, two (2) of whom shall be appointed by Party B, one (1) of
whom shall be appointed by Party C.     (c)   Each director shall be appointed
for a term of four (4) years and may serve consecutive terms if re-appointed by
the Party by which such directors were originally appointed. A director can be
removed at the pleasure of the Party by which such director was originally
appointed. If a seat on the Board is vacated by the retirement, resignation,
illness, disability or death of a director or by the removal of such director by
the Party by which such director was originally appointed, the Party which
originally appointed such director shall appoint a successor to serve out such
director’s term.     (d)   A director appointed by Party A shall serve as the
Chairman of the Board (“Chairman”) and a director appointed by Party B shall
serve as Vice Chairman of the Board (“Vice Chairman”). The Chairman shall be the
legal representative of the Company. Whenever the Chairman is unable to perform
his responsibilities for any reason, the Chairman shall designate the Vice
Chairman to perform his responsibilities temporarily in accordance with this
Contract and the Articles of Association.     (e)   Directors appointed by a
Party shall be individuals of high integrity with appropriate experience as
senior business managers, professionals, government officials or other similar
qualifications. Directors shall also satisfy all qualification requirements
under Applicable Laws of the PRC. The Party appointing a director shall submit
written notice of his appointment or removal to the other Party and (following
formation of the Board) the Chairman and the Secretary to the Board
(“Secretary”). Upon execution of this Contract, each Party shall notify the
other Parties in writing of the names, titles and nationalities of the initial
slate of directors appointed by such Party. A summary of the qualifications and
experience of each proposed new director shall be attached to the notice of
appointment. Each appointment or removal of a director shall be submitted to the
Board for ratification at the next regular or interim Board meeting. The
Secretary shall record such appointment or removal of a director in the
Company’s books and register the same with the SAIC.     (f)   The Chairman,
acting in consultation with the Vice Chairman, shall appoint a Secretary for a
term of three (3) years. The Secretary shall be a responsible and mature
individual who is fluent in written and oral English and Chinese. The Secretary
shall perform his duties in accordance with the provisions of this Contract and
the Articles of Association under the supervision of the Chairman and the Vice
Chairman. The Secretary shall not be appointed from the members of the Board or
the Management Personnel but may be an employee of the Company or one of the
Parties. The term of the Secretary can be

 

****   Confidential Treatment Requested

9



--------------------------------------------------------------------------------



 



      extended or the Secretary may be removed or replaced by the Chairman
acting in consultation with the Vice Chairman.     (g)   The Chairman, Vice
Chairman, Secretary and each director shall bear fiduciary responsibilities to
the Company in accordance with Applicable Laws of the PRC and such additional
ethical policies as the Board may adopt (collectively, “Applicable Ethical
Rules”). The Chairman, Vice Chairman, Secretary and the other directors shall
serve without remuneration, but all reasonable costs, such as round-trip air
fares and reasonable accommodation incurred by the directors in the performance
of duties assigned by the Board shall be borne by the Company in accordance with
such policies and guidelines as the Board may adopt from time to time.     (h)  
No director shall bear any personal liability for any acts performed or not
performed in good faith in his capacity as a director or as assigned by the
Board, except for willful misconduct, and/or acts in violation of Applicable
Laws of the PRC or applicable ethical rules. Subject to the foregoing, the
Parties shall cause the Company to indemnify each director against any claims
that may be brought against such director for acts performed in his capacity as
a director of the Company.

     7.2 Powers of the Board

  (a)   The Board shall be the highest authority of the Company.     (b)  
Adoption of resolutions relating to the following matters shall require the
unanimous affirmative vote of each and every director of the Board present in
person, by proxy or by telecommunications at a duly convened meeting of the
Board:

  (i)   Any amendment of this Contract and the Articles of Association;     (ii)
  Any merger of the Company with another legal entity or organization, or the
investment of capital or assets by the Company in another legal entity or
organization;     (iii)   Termination or dissolution of the Company and
resulting liquidation thereof or all Parties agree in writing that the
termination or dissolution of the Company should occur,     (iv)   Increase,
reduction or assignment of the registered capital of the Company;     (v)  
Execution by the Company of any contract with a Party or an Affiliate of such
Party other than contracts entered into in the ordinary course of the Company’s
business on an arm’s length basis;     (vi)   Any matter which under Applicable
Laws requires unanimous Board approval; and     (vii)   Any other matter which
in accordance with the provisions of this Contract requires unanimous Board
approval or which the Board by unanimous affirmative vote determines shall be
adopted only by unanimous affirmative Board resolution.

  (c)   Adoption of resolutions relating to the following matters shall require
the affirmative vote of a supermajority (such supermajority being an affirmative
vote of two-thirds of the directors) of the directors present in person, by
proxy or by telecommunications at a duly convened meeting of the Board:

 

****   Confidential Treatment Requested

10



--------------------------------------------------------------------------------



 



  (i)   Establishment of bank credit facilities or the borrowing of loans in a
single transaction or a series of related transactions other than those approved
by the Board as part of the annual business plan or operating budget;     (ii)  
Review and approval of the Company’s annual budgets and financial reports,
annual profit distribution plan and the amount and timing of allocations to and
use of the reserve fund, the expansion fund and the employee bonus and welfare
fund, and the amount and timing of allocations of after-tax profit distributions
to the Parties;     (iii)   Establishment of and changes to Company policies and
procedures regarding management of financial accounts, execution of legal
documents, applicable ethical rules and ethical practices and other important
matters;     (iv)   Decisions on the appointment, compensation, discipline and
dismissal of the Management Personnel; and     (v)   Sale, transfer or other
disposition of, or the granting of an Encumbrance over, all or substantially all
of the assets of the Company or the giving of any financial guarantee by the
Company for the obligations of any third party.

  (d)   Adoption of resolutions relating to the following matters shall require
the affirmative vote of a simple majority of the directors present in person, by
proxy or by telecommunications at a duly convened meeting of the Board;

  (i)   Establishment of Company bank accounts and the appointment of the
Company’s Independent Auditor;     (ii)   Purchase of capital equipment, land
use rights, buildings or other assets in a single transaction or a series of
related transactions other than such purchases made in accordance with the
operating budget approved by the Board;     (iii)   Execution of technology
license contracts with third parties other than as contemplated in this Contract
or any other contract executed by the Parties in connection with this
transaction or other than in the ordinary course of business on customary terms
and conditions;     (iv)   Establishment of branch offices and liaison offices
in China and abroad pursuant to Applicable Laws; and     (v)   Any other matter
which, in accordance with the provisions of this Contract, requires Board
approval or which the Board determines shall require Board approval.

     7.3 Board Meetings

  (a)   The first Board meeting shall be held within thirty (30) days from the
Business License Issuance Date. Thereafter, meetings shall be held at least once
each six (6) months subject to always holding at least four (4) meetings in each
calendar year. Meetings generally shall be held at the legal address of the
Company or such other address in China or abroad as is designated by the Board.

  (b)   The date of regular Board meetings shall be set by the Chairman
following consultation with the Vice Chairman. Prior to each such regular Board
meeting, the Secretary, under the supervision and direction of the Chairman and
the Vice Chairman, shall prepare the

 

****   Confidential Treatment Requested

11



--------------------------------------------------------------------------------



 



      agenda for such Board meeting together with drafts of proposed resolutions
and such other supplemental materials to be considered by the Board at such
meeting as the Chairman and Vice Chairman deem appropriate. The Chairman and
Vice Chairman shall consult with the General Manager in connection with the
preparation of the agenda and such resolutions and other materials. The General
Manager shall be responsible for the preparation of all reports, plans, policies
and procedures to be submitted to the Board for review and approval as provided
under Articles 7.2(b) and (c) above and otherwise as requested by the Chairman
and Vice Chairman. The Secretary, under the direction of the Chairman and the
Vice Chairman, shall give each director at least ten (10) days written notice in
advance of each regular Board meeting, specifying the date, time and place of
such regular Board meeting. Such written notice shall be accompanied by a copy
of the agenda, the proposed draft resolutions and other materials specified
above.     (c)   An interim Board meeting shall be scheduled upon the written
request of one-third (1/3) of total number of directors or more of the directors
of the Company. Such request shall specify the matters proposed to be discussed
in reasonable detail and shall be delivered to the Chairman, the Vice Chairman,
the Secretary and each of the other directors. The Chairman following
consultation with the Vice Chairman, shall decide on the timing and location of
such interim Board meeting, provided that such interim Board meeting shall be
held not less than fifteen (15) days and not more than forty-five (45) days
following delivery of such request. The Secretary, under the supervision and
direction of the Chairman and the Vice Chairman, shall prepare an agenda
covering the matters set out in such request. The Secretary, under the direction
of the Chairman and Vice Chairman, shall give each director at least ten
(10) days written notice in advance of such interim meeting, specifying the
date, time and place of such interim Board meeting. Such written notice shall be
accompanied by the agenda and the materials included in the request for meeting.
    (d)   In extraordinary circumstances requiring immediate action by the Board
and otherwise as provided in this Contract, the Chairman and the Vice Chairman
acting jointly may call an emergency meeting of the Board. The Secretary, under
the direction of the Chairman and Vice Chairman, shall give each director at
least twenty-four (24) hours written notice in advance of such emergency
meeting, specifying the date, time and place of such emergency Board meeting.
Such written notice shall be accompanied by an agenda and such additional
materials as the Chairman and Vice Chairman deem appropriate.     (e)   The
Chairman shall be responsible for convening and presiding over regular, interim
and emergency Board meetings. Board meetings may be attended by directors in
person by proxy or by telecommunications. Two-third (2/3) of total number of
directors present in person, proxy or by telecommunications shall constitute a
quorum necessary for the conduct of business at a meeting of the Board.     (f)
  If a Board member is unable to participate in a Board meeting in person or by
telecommunications, he or she may issue a written proxy and entrust a
representative to participate in the meeting on his behalf. The representative
so entrusted shall have the same rights and powers as the Board member,
including the right to be counted in the quorum, to vote or any resolution and
to sign relevant documents. Such representative shall present such written proxy
to the Secretary prior to the start of the Board meeting, and the Secretary
shall attach such proxy to the minutes of the Board meeting.     (g)  
Management Personnel and other employees of the Company may attend all or part
of any Board meeting at the invitation of the Chairman and Vice Chairman. In
addition, with the prior approval of the Chairman and Vice Chairman, any
director may invite any other person to attend all or part of any Board meeting,
provided that such guest shall sign non-disclosure agreements in such form as
the Chairman and Vice Chairman deem appropriate. No Management Personnel, any
other employee or any guest attending a Board meeting shall have the right to
vote on any resolution presented at the Board

 

****   Confidential Treatment Requested

12



--------------------------------------------------------------------------------



 



      meeting save where acting in their capacity as a director. The Secretary
shall note the presence of such guests in the minutes of the meeting.     (h)  
Board meetings shall be conducted in English and Chinese. The Secretary, under
the direction of the Chairman and Vice Chairman, shall arrange for an
interpreter to be present at each Board meeting. Such interpreter shall be an
employee of the Company or a Party unless it is impractical to do so, and shall
be subject to the provisions applicable to guests in the immediately preceding
clause.     (i)   The Chairman shall present each item on the agenda for
discussion in the order listed in the agenda unless otherwise agreed by the
Chairman and Vice Chairman. The Chairman shall allow each director to have an
opportunity to ask questions and express his opinion in an orderly manner with
respect to each matter presented. Following the conclusion of the discussion on
each matter, the Chairman shall call for a vote to approve, approve with
modifications, reject or defer action on the resolution proposed in respect of
such matter. Each director shall have one vote. The Chairman shall not have an
extra vote under any circumstances. Resolutions shall be adopted by the
affirmative vote of the number of directors present at the meeting in person, by
proxy or by telecommunications in accordance with the requirements of Articles
7.2(b) and (c).     (j)   The Secretary shall prepare and complete accurate
minutes of each Board meeting in accordance with the provisions of this Contract
and the Articles of Association. Such minutes shall be in both English and
Chinese and shall record all items of business presented and transacted at such
Board meeting. A copy of the notice of the Board meeting together with all
attachments thereto shall be attached to the minutes. Within fifteen (15) days
following the date of the Board meeting, the Secretary shall deliver a draft of
the minutes to the Chairman and Vice Chairman for review. Within fifteen (15)
days following their receipt of such draft minutes, the Chairman and Vice
Chairman shall approve the minutes as drafted or approve the draft with
modifications. If either the Chairman or the Vice Chairman does not provide a
response within such time period, he shall be deemed to have approved the
minutes as drafted. Within five (5) days following review and approval of the
minutes by the Chairman and Vice Chairman, the Secretary shall distribute the
minutes to all the Directors. Any director who wishes to propose any amendment
or addition thereto shall submit the same in writing to the Secretary within
five (5) days following receipt of the proposed minutes. If any director does
not provide a response within such time period, he shall be deemed to have
approved the minutes as drafted. The minutes shall be finalized by the Secretary
under the direction of the Chairman and Vice Chairman within five (5) days
following the conclusion of the above comment period for directors. The
finalized minutes shall be signed by the Secretary and the Chairman and/or the
Vice Chairman.     (k)   The Secretary shall be responsible for maintaining the
Company’s minute book. The Secretary shall place the complete original of the
finalized and signed minutes of each Board meeting with all attachments thereto
into the Company minute book in chronological order. In addition, the Secretary
shall maintain separate records of signed and/or chopped originals of the
following:

  (i)   This Contract, the Articles of Association, the Approval Letter, the
Approval Certificate and the Business License;     (ii)   The Additional
Permits, the government approvals and registrations (if any) in respect of the
Tax Concessions;     (iii)   All amendments to and renewals of any of the
foregoing together with the government approvals and registrations in respect of
such amendments;

 

****   Confidential Treatment Requested

13



--------------------------------------------------------------------------------



 



  (iv)   All changes in the directors or Management Personnel appointed by
either Party together with all registrations in respect thereof; and     (v)  
All other official correspondence between the Company and any relevant
government department and other similar official documents pertaining to the
establishment, management, operation, business or assets of the Company.

  (l)   Each Party shall have the right, during regular Company business hours
to inspect the Company minute book and the other Company record books described
above and make photocopies of any document contained therein at such Party’s own
cost and expense.     (m)   In lieu of any meeting of the Board, a written
resolution may be adopted by the Board if such resolution is sent to all members
of the Board then holding office and is affirmatively signed and adopted by the
number of directors who could adopt such resolution at a duly convened meeting
of the Board in accordance with this Contract. The Secretary shall circulate
such written resolutions at the request or direction of the Chairman, Vice
Chairman or one-third (1/3) of total number of directors or more of the
directors of the Company. Such request shall attach the form of the proposed
resolution together with such supporting materials as the requesting party may
deem appropriate. If made by one-third (1/3) of total number of directors or
more of the directors of the Company, such request shall be delivered to the
Chairman, the Vice Chairman and the Secretary. If made by the Chairman or the
Vice Chairman, such request shall be delivered to the Secretary and (in the case
of a request by the Chairman) the Vice Chairman or (in the case of a request
made by the Vice Chairman) the Chairman. The Chairman and/or the Vice Chairman
may prepare written comments on the matter addressed in the proposed written
resolution. Within ten (10) days following receipt of such request, the
Secretary shall circulate the proposed resolution together with all supporting
materials supplied by the requesting party and any additional comments thereon
provided by the Chairman or the Vice Chairman to each director by hand, fax,
email and/or domestic or international courier service to the current mailing or
email address and/or fax number(s) for such director registered in the records
of the Company. The Secretary, under the direction of the Chairman and Vice
Chairman, shall specify the time within which response by the directors is
required, provided that unless otherwise approved by the Chairman and the Vice
Chairman such response time period shall not be less than fifteen (15) days or
more than forty-five (45) days following the delivery of the proposed written
resolution by the Secretary to the directors. A director shall signify his
approval of the proposed resolution by signing and returning the same to the
Secretary in accordance with the instructions given and within the response time
designated by the Secretary. Signed resolutions delivered to the Secretary by
hand, fax or email photo-image shall be deemed timely if delivered or
transmitted prior to the expiration of the response time designated by the
Secretary. Signed resolutions delivered to the Secretary by fax or email
photo-image shall be followed by delivery of the original signed resolution to
the Secretary by hand, post or domestic or international courier as promptly as
possible. If a director or his valid proxy fails to sign and return such written
resolution within the response time designated by the Secretary, or if he
approves the resolution with modifications, such director shall be deemed to
have voted against the resolution. Such written board resolution may be signed
in counterparts by the approving directors. The Secretary shall inform the Board
of the results of the voting on such written resolution within five (5) days of
the conclusion of the designated response time. If approved, such written
resolution shall be filed with the minutes of the Board proceedings and shall
have the same force and effect as a vote taken by members present in person, by
proxy or by telecommunications at a duly convened Board meeting. If a
non-counterpart original resolution signed by all approving directors is
required for submission to any government department, the Secretary will be
responsible to arrange for the signature of the same, and all directors shall
provide full and timely co-operation in the signature thereof.

 

****   Confidential Treatment Requested

14



--------------------------------------------------------------------------------



 



  (n)   Neither the Chairman nor the Vice Chairman nor any other director or
other officer of the Company shall have the power to bind the Company except
pursuant to authority expressly granted pursuant to a resolution of the Board
approved in accordance with the provisions of this Contract and the Articles of
Association.

8. OPERATION AND MANAGEMENT
     8.1 Management Personnel
          Management Personnel shall be individuals of high integrity with
appropriate professional qualifications and experience. The General Manager,
Deputy General Manager for Sales, and the Chief Financial Officer shall be
nominated by Party A, the Chief Deputy General Managers, Deputy General Manager
for Safety and Maintenance, and the Deputy Financial Officer of the Company
shall be nominated by Party B. All other Management Personnel shall be appointed
by the Board of Directors.
     8.2 Employment of Management Personnel
          Management Personnel shall be employed by the Company in accordance
with the terms of individual employment contracts entered into between the
Management Personnel and the Company and approved by the Board. The Management
Personnel may be rewarded, disciplined or removed by the Board. The General
Manager shall have the right to submit recommendations to the Board for the
reward, discipline or dismissal of the Deputy General Managers) or the Chief
Financial Officer for consideration and action by the Board, and the Board shall
give such recommendations of the General Manager due deference and
consideration.
     8.3 General Manager’s Duties
          The General Manager shall be responsible for all of the day-to-day
operations and management of the Company other than those matters expressly
reserved for decision and action by the Board. The General Manager shall be
responsible to the Board and shall carry out all matters under the authority
granted to him by the Board. The General Manager shall have the authority at his
sole discretion to hire and dismiss all employees of the Company other than the
other Management Personnel. The General Manager shall have the power to decide
the internal operational structure of the Company. The General Manager shall
appoint department managers as appropriate to be responsible for the work of
their respective departments. The other Management Personnel and such department
managers shall report to and work under the supervision and direction of the
General Manager. The General Manager has the power to use funds, within the
budgetary parameters approved by the Board of Directors.
     8.4 Deputy General Manager(s)
          Deputy General Manager(s) shall assist the General Manager in the
performance of his responsibilities as requested by the General Manager. The
Deputy General Manager(s) shall also oversee and manage all operating,
maintenance and flight safety issues associated with the Company.
     8.5 Exclusivity
          General Manager and the Deputy General Manager(s) shall perform their
respective duties on a full time basis and shall not hold posts concurrently as
general manager or deputy general manager in any other economic entity.
9. EQUIPMENT AND SERVICE PROCUREMENT
     9.1 Procurement Policy
          The Parties shall cause the Company to purchase, lease or rent
equipment, software, material, means of transportation and articles for office
use and other supplies in or outside the PRC on the basis of the competitiveness
of the terms and conditions of procurement, quality, quantity, pricing, and
delivery terms of the
 
**** Confidential Treatment Requested

15



--------------------------------------------------------------------------------



 



products and in accordance with the procurement policy formulated by the General
Manager and the Deputy General Manager(s) and approved by the Board from time to
time.
     9.2 Preference for the Parties
          Where each Party or any of its respective Affiliates is willing to
provide services to the Company, the Parties shall cause the Company to give
preference to such respective Affiliates over other service suppliers, provided
that the terms, conditions, price and quality offered by such Party or any of
their respective Affiliates (as the case may be) are equal to, or more favorable
than those offered by the other service suppliers, and the experience and
expertise of such Party or any of their respective Affiliates (as the case may
be) is equal to or better than that of the other service suppliers.
10. INTELLECTUAL PROPERTY
     10.1 The Company’s Intellectual Property

  (a)   Any Intellectual Property Rights (other than those owned or licensed by
a Party or any third party) arising in the course of the Company’s activities or
developed by the Company shall belong to the Company. The Parties agree to work
together to procure that the Management Personnel and other employees of the
Company establish a system for identifying, filing and/or registering all
relevant Intellectual Property Rights developed by employees of the Company in
the name of the Company.     (b)   The Parties shall use their best endeavours
to procure that all employees of the Company will enter into standardized
employment contracts which shall include customary and reasonable and consistent
non-competition and invention assignment provisions, so as to ensure that as far
as possible under the Applicable Laws of the PRC, the benefit of all inventions
by the employees of the Company shall be reserved to, and shall be the property
of, the Company.

     10.2 Use of Intellectual Property Rights by the Company
     Each Party shall use its best endeavours to procure the Company to:

  (a)   Use all Intellectual Property Rights of the Company in connection with
the Business (“Business IP”) solely for the benefit of the Company and not for
any other purposes which may directly or indirectly prejudice the Business;    
(b)   Promptly notify each Party of any circumstance coming to the attention of
the Company, any director or any employee of the Company which may constitute an
infringement of, or any suspected passing off in respect of, any Business IP;  
  (c)   Not take any action, which, in the opinion of a Party, may bring the
interests of such Party or any of its Affiliates into disrepute or damage the
interests of such Party or any of its Affiliates in any way; and     (d)   Take
such action in relation to the use of the Business IP owned by a Party as such
Party may require in connection with the protection of that Business IP or any
infringement or passing off in relation to that Business IP.

     10.3 Trade Secrets
          Without prejudice to the generality of the foregoing, where any Party
provides to the Company or the other Party documents containing Trade Secrets,
it shall mark on the document in a prominent place “Confidential”. The General
Manager shall formulate internal rules and regulations for the management and
 

****   Confidential Treatment Requested

16



--------------------------------------------------------------------------------



 



protection of Trade Secrets which shall be applied by the staff of the Company.
Relevant provisions oh the protection of Confidential Information and Trade
Secrets shall be included in each of the Company’s labor contracts with its
employees.
11. LABOR MANAGEMENT
     11.1 Company Staff
          Matters relating to the recruitment, employment, dismissal,
resignation, wages and welfare of, and other matters concerning the staff and
workers of the Company shall be determined autonomously by the Company without
outside interference, in accordance with the Applicable Laws of the PRC and the
policies adopted by the Company from time to time.
     11.2 Labor Union
          Working Personnel of the Company shall have the right to establish a
Labor Union under the Applicable Laws of the PRC. Working Personnel shall be
employed by the Company via either collective or individual labor contracts
between the Company and the Working Personnel.
     11.3 General Manager’s Discretion
          The General Manager shall determine the qualification and number of
employees in accordance with the operating needs of the Company.
12. FINANCIAL AFFAIRS AND ACCOUNTING
     12.1 Accounting System

  (a)   The Chief Financial Officer, under the direction by the General Manager,
shall prepare two accounting systems and procedures in accordance with each of
the following and shall cause both to be consistent to the maximum extent
possible: (i) the Enterprise Accounting System and supplementary stipulations
promulgated by the Ministry of Finance and (ii) any accounting requirements
required by Party B and/or Party C, if any, as such Party(ies) or its/their
accountants notify the Chief Financial Officer from time to time. The accounting
systems and procedures to be adopted by the Company shall be submitted to the
Board for approval. Once approved by the Board, the accounting system and
procedures described in (i) shall be filed with the relevant local government
agencies as required by the Applicable Laws of the PRC.     (b)   The Parties
shall cause Company to adopt Renminbi as its bookkeeping base currency, but may
also adopt United States Dollars or other foreign currencies as supplementary
bookkeeping currencies.     (c)   All accounting records, vouchers, books and
statements of the Company shall be made and kept in both Chinese and English.  
  (d)   For the purposes of preparing the Company’s accounts and statements,
calculation of declared dividends to be distributed to the Parties, and for any
other purposes where it may be necessary to effect a currency conversion, such
conversion shall be in accordance with the posted exchange rate, as determined
by the median rate for buying and selling announced by the People’s Bank of
China or other legally recognized rate on the date of actual payment.

     12.2 Auditing
 

****   Confidential Treatment Requested

17



--------------------------------------------------------------------------------



 



  (a)   The Parties shall cause the Company to engage an Independent Auditor to
examine and verify the annual financial report. The Company’s Independent
Auditor shall be appointed by the Board.     (b)   Quarterly and annual
financial statements, and such other reports as the General Manager and Chief
Financial Officer may direct, shall be prepared and submitted to the Board. Such
statements shall be in both Chinese and English and shall reference both RMB and
United States Dollars. The annual financial statements shall include, but not
limited to, the following (including footnotes):

  (i)   balance sheet;     (ii)   profit and loss statement;     (iii)   cash
flow statement;     (iv)   statement of changes in financial position; and    
(v)   profit distribution recommendations.

  (c)   Quarterly financial statements shall be presented to the General Manager
and the Board in sufficient time for the Board to approve and then for the
General Manager to arrange for filing with the appropriate authorities. The
annual financial statements shall be audited and presented to the Board within
the first three (3) months of the succeeding year for approval. The annual
financial statements shall be certified by the Independent Auditor. The General
Manager shall file the certified annual financial statements with the
appropriate authorities prior to the expiration of the fourth month of the
succeeding year.     (d)   Each Party may, at its own expense, appoint either
the internal staff of such Party or an independent accountant (which may be
either an accountant registered abroad or in China) to audit the books, accounts
and other financial, commercial and legal records of the Company on behalf of
such Party. Reasonable access to such records shall be granted to such internal
or independent auditor. The Party which conducted such audition shall bear the
responsibility of assurance on such auditor’s obligation to keep confidential
all documents under such auditing.

     12.3 Bank Accounts and Foreign Exchange Control
          The Parties shall cause the Company to separately open and maintain a
foreign exchange account and a Renminbi account at an authorized bank within the
PRC approved by the SAFE. With the approval of SAFE, the Company may open a bank
account in the name of the Company outside the PRC. The Company’s foreign
exchange transactions shall be handled in accordance with the Applicable Laws of
the PRC.
     12.4 Fiscal Year
          The Parties shall cause the Company to adopt the calendar year as its
fiscal year, which shall begin on January 1 and end on December 31 of the same
year except that the first fiscal year of the Company shall commence on the
Business License Issuance Date and shall end on the immediately succeeding
December 31.
     12.5 Profit Distribution

  (a)   If the Company incurs losses at the end of a fiscal year, the Parties
shall share the loss [****].

 

****   Confidential Treatment Requested

18



--------------------------------------------------------------------------------



 



  (b)   If the Company is carrying forward losses from any previous years, the
profit of the current year shall first be used to cover any losses from any
prior fiscal year. No profit shall be distributed unless the cumulative deficit
from the previous years is made up in accordance with Applicable Laws. The
profit retained by the Company and carried over from the previous years may be
distributed together with the distributable profit of the current year, or after
the deficit of the current year is made up therefrom.     (c)   After the
payment of income tax by the Company, the Board will determine the annual
allocation to the reserve fund and expansion fund of the Company and the bonus
and welfare fund for the workers and the staff from the after-tax net profits
for such fiscal year, if any.     (d)   The after-tax net profit of the Company
(after the deduction of the allocations to the funds mentioned in subsection
(c) of this clause above) shall be distributed in accordance with Applicable
Laws and, unless otherwise agreed by the Parties in writing, to the Parties
[****] unless the Board determines that such profits should be reinvested in the
Company. Losses shall be allocated in accordance with Applicable Laws and in the
manner agreed to by the Parties. If for any reason Party B and/or Party C’s
share of the Company’s after-tax net profits for any period cannot be remitted
to Party B and/or Party C outside of the PRC in United States dollars or any
other foreign currency acceptable to Party B and/or Party C, then the Company
shall not make any distribution of profits to Party A for such period until such
time as such Party B and/or Party C profit share can be so remitted.     (e)  
The distribution of profits to any Party shall be subject to offset by any
indemnification obligations agreed by the Parties.

13. TAXATION AND INSURANCE
     13.1 Income Tax, Customs Duties and Other Taxes

  (a)   The Parties shall cause the Company to timely pay the Company’s Taxes
under the Applicable Laws of the PRC or any other governing body.     (b)  
Promptly following the Business License Issuance Date, the Parties shall cause
the Company to file all tax-related applications to the relevant government
authorities under the Applicable Laws of the PRC.     (c)   Chinese and
expatriate employees of the Company shall pay tax on their individual income in
accordance with the relevant provisions of the Applicable Laws of the PRC.    
(d)   The Parties shall cause the Company to make all efforts reasonable to
assure that Party B and/or Party C is not subject to double taxation by the PRC
and any other sovereignty.

     13.2 Insurance

  (a)   The Parties shall cause the Company, at its own cost and expense, at all
times to maintain full and adequate insurance for the Company against loss or
damage by fire and such other risks as are customarily insured against,
including, without limitation, any risks specific to the Company’s business, by
taking out insurance policies with issuers established in the PRC.     (b)   The
property, transportation and other items of insurance of the Company will be
denominated in Chinese and foreign currencies, as appropriate. The types, scope
and amounts of insurance coverage shall be determined by the General Manager and
the Deputy General Manager(s).

 

****   Confidential Treatment Requested

19



--------------------------------------------------------------------------------



 



  (c)   The Company shall, at its own cost and expense, at all times maintain
full and adequate insurance against loss or damage claims by passengers, under
the Applicable Laws of the PRC and international conventions on aviation
liability limitation which either the PRC or the United States has ratified.

  (d)   Insurance against other claims or damages, such as aircraft hull and
liability insurance, shall be maintained by the Company under the Applicable
Laws of the PRC and international conventions on aviation liability limitation
which either the PRC or the United States has ratified.

14. REPRESENTATIONS AND WARRANTIES
     14.1 Mutual Representations and Warranties
          Each Party represents and warrants to the other Parties that on the
effective date of this Joint Venture Contract:

  (a)   It is an independent legal entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its establishment or
incorporation;     (b)   It has obtained all consents and approvals and taken
all actions necessary for it to validly enter into and give effect to this
Contract and it has full authority to enter into this Contract and to perform
its obligations hereunder;     (c)   It duly authorized its legal representative
to sign on this Contract, and from and after the Effective Date, the provisions
of this Contract shall constitute valid, lawful and legally binding obligations
of such Party;     (d)   No steps have been taken or legal proceedings commenced
or threatened against such Party for winding-up or bankruptcy or insolvent or
for a liquidation committee or administrator to be appointed in respect of its
assets or business;     (e)   Its execution of this Contract and its performance
of its obligations hereunder: (i) will not violate any provision of its business
license, articles of incorporation, articles of association or similar
organizational documents; (ii) will not violate any Applicable Laws or any
governmental authorization or approval; (iii) will not violate or result in a
default or breach under any other contract or agreement to which it is a party
or any unilateral commitment or undertaking which binds it or give any third
party a right to take action against such Party or the other Parties; and (iv)
will not violate any judgment or arbitration award of any tribunal to which it
is subject or the order or ruling of any government or regulatory body to whose
jurisdiction it is subject;     (f)   No lawsuit, arbitration or other legal or
governmental proceeding is pending or, to its knowledge, threatened against it
that would affect its ability to perform its obligations under this Contract;
and     (g)   It has disclosed to the other Parties all documents issued by any
governmental department that may have a material adverse effect on its ability
to fully perform its obligations under this Contract, or the ability of the
Parties to realize the objectives of the Company and the documents previously
provided by it to the other Party do not contain any falsehoods, untruths,
misstatements or omissions of material facts.

     14.2 Consequences of Inaccuracy in Representations and Warranties
 

****   Confidential Treatment Requested

20



--------------------------------------------------------------------------------



 



          If any of the above representations and warranties of a Party were not
accurate in all material respects on any date, then such Party shall be in
material breach to this Contract.
     14.3 Liability for Breach
          If a Party breaches any of the representations or warranties made in
this Contact, then in addition to any other remedies available to the other
Parties under this Contract or under the Applicable Laws of the PRC, it shall
indemnify and keep indemnified the other Parties and the Company against any
losses, damages, costs, expenses, liabilities and claims that such Party or
Parties or the Company may suffer as a result of such breach.
15. THE TERMS OF THE JOINT VENTURE
     15.1 Joint Venture Term
          The joint venture term of the Company (“Term”) shall be [****]
([****]) years, commencing on the Business License Issuance Date.
     15.2 Extension
          If the Parties unanimously approve the extension of the Term, the
Parties shall cause the Company to submit an application to the Examination and
Approval Authority for approval no less than six (6) months prior to the expiry
of the Term.
16. TERMINATION, DISSOLUTION, BUYOUT AND LIQUIDATION
     16.1 Termination

  (a)   This Contract shall terminate upon the expiration of the Term unless
extended pursuant to the decision otherwise by the Parties.     (b)   This
Contract may be terminated at any time prior to expiration of the Term by the
mutual written agreement of the Parties.     (c)   A Party (“Notifying Party”)
may notify the other Parties in writing at any time prior to the expiration of
the Term that it desires to terminate this Contract if:

  (i)   Any other Party materially breaches this Contract or materially violates
the Articles of Association, and such breach or violation is not cured within
sixty (60) days of the Notifying Party’s written notice of such breach to the
breaching Party; provided that if such breach or violation cannot be cured, no
notification or cure period shall be required; or     (ii)   Any other Party
becomes bankrupt or insolvent, or is the subject of proceedings for liquidation
or dissolution, or ceases to carry on business or becomes unable to pay its
debts as they come due; or     (iii)   The Company becomes bankrupt or
insolvent, or is the subject of proceedings for liquidation or dissolution, or
ceases to carry on business or becomes unable to pay its debts as they come due;
or     (iv)   Any Additional Permit is not issued by the relevant government
agencies within ninety (90) days of application; or     (v)   A Material
Modification is made at any time by any government authority to this Contract,
the Articles of Association, the Approval Letter, the Approval

 

****   Confidential Treatment Requested

21



--------------------------------------------------------------------------------



 



      Certificate, the business scope set out in the Business License, any
Additional Permit or any Tax Concession and it cannot be resolved to the
satisfaction of the Party concerned within sixty (60) days of the issue of the
relevant document containing or imposing the Material Modification; or     (vi)
  The conditions or consequences of Force Majeure (as hereinafter defined) have
a material adverse effect on the business, assets or operations of the Company
and continue for a period in excess of six (6) months and the Parties have been
unable to find an equitable solution; or     (vii)   The Company is denied
access to foreign exchange for a period in excess of six (6) months, which
denial has a material adverse effect on the business, assets or operations of
the Company; or     (viii)   The Company incurs for [****] ([****]) consecutive
years aggregate operating losses in excess of [****] percent ([****]%) of the
Company’s registered capital; or     (ix)   The Company is unable due to
Applicable Laws to remit or otherwise pay after-tax profits to Party B and/or
Party C; or     (x)   Any Party materially breaches any other contract or
agreement, including, without limitation, any licensing agreement and service
agreement, which was entered into by the Parties and/or their Affiliates and/ or
any Party and the Company in connection with the establishment and operation of
the Company’s business; or     (xi)   The legal or beneficial ownership of
[****] percent ([****]%) or more of the equity capital of the other Party is
acquired by a person or entity which directly, or through its Affiliates,
competes against the Company.

The mere submission by the Notifying Party of a notice indicating an intention
to terminate this Contract shall not by itself constitute a termination of this
Contract. Upon the occurrence of any of the foregoing events, in addition to its
other rights under this Contract or under Applicable Laws of the PRC, a Party
entitled to give notice of intent to terminate this Contract shall have the
right to suspend performance of its obligations under this Contract until such
time as such event is resolved.
     16.2 Notification and Termination Procedure

  (a)   In the event that the Notifying Party gives written notice of a desire
to terminate this Contract, the Parties shall conduct negotiations for a thirty
(30) day period after such notice is given in an effort to resolve the situation
which resulted in the giving of such notice. In the event such matters are not
resolved to the satisfaction of the Parties within such thirty (30) day period,
or such longer period as the Parties may agree in writing, the Notifying Party
shall have the right by written notice to the other Party:

  (i)   to declare this Contract terminated, or     (ii)   to initiate the
equity buy-out procedures; provided that the equity buy-out procedures do not
result in a violation of Applicable Laws associated with ownership restrictions.
The Parties agree that if Party B or Party C elects to initiate the equity
buy-out procedure, the buy-out shall be of both Party B’s and Party C’s interest
in the Company, unless Party B or Party C otherwise notify Party A in writing to
the contrary. If the Parties opt-out of the equity buy-out

 

****   Confidential Treatment Requested

22



--------------------------------------------------------------------------------



 



      process, then, the Notifying Party again shall have the right to declare
this Contract terminated.

  (b)   As soon as practicable following termination of this Contract upon the
expiration of the Term, the early termination of this Contract by the agreement
of the Parties, or the Notifying Party’s declaration of termination, an
emergency Board meeting shall be held at which each Party shall cause the
directors appointed by it to attend such Board meeting in person, by proxy or by
telecommunications and to vote in favor of an unanimous resolution approving the
termination of this Contract or to sign a written resolution circulated in lieu
of such a meeting of the Board, as the case may be.     (c)   Following such
Board approval of the termination of this Contract, the Board shall submit a
dissolution application to the original Examination and Approval Authority for
approval. Following such approval, such approved dissolution application shall
be registered with the SAIC. If the other Party fails to co-operate in such
termination and dissolution procedures, then to the extent permitted under
Applicable Laws, the Notifying Party shall have the unilateral right to submit
an application for termination and dissolution to the Examination and Approval
Authority and register such approved termination and dissolution application
with the SAIC.     (d)   Following such registration with the SAIC, the Parties
shall cause the Company to then be dissolved and liquidated in accordance with
the relevant procedures under the Applicable Laws of the PRC and this Contract.

     16.3 Equity Buy-Out Provision

  (a)   If the Notifying Party elects to proceed with the equity buy-out
provisions in this Contract, then the Parties shall determine the value of the
Company in accordance with the following provisions:

  (i)   The Parties shall conduct negotiations on the valuation of the Company
for a period of thirty (30) days after the date of such notice (“negotiation
period”). If the Parties are unable to agree on the valuation of the Company by
the end of such negotiation period, or such longer period as the Parties may
agree in writing; the Parties shall jointly conduct a valuation of the Company
in accordance with subsection (ii) below, or

  (ii)   An Independent Appraiser appointed by the Company, at the cost and
expenses of the Company, shall conduct a valuation of the Company using the
Industry Valuation Method. The Independent Appraiser shall complete the
valuation of the Company within forty-five (45) days. The value determined by
the Independent Appraiser shall be the value adopted by the Parties for purposes
of this buy-out provision.

  (b)   The purchase price (“Buy-out Price”) for a Party’s share of the
registered capital of the Company shall be calculated by multiplying the value
of the Company as determined by the percentage of such Party’s share of the
registered capital of the Company at the time of valuation.

  (c)   Upon completion of the valuation:

  (i)   The Parties shall conduct negotiations within thirty (30) days to decide
whether either a Party or the Parties desire to purchase any or all of the
Selling Party’s interest in the registered capital of the Company at the
applicable Buy-out Price. If so, the Parties shall proceed with the buy-out
provisions in this Contract. If

 

****   Confidential Treatment Requested

23



--------------------------------------------------------------------------------



 



      not, or if at the end of such thirty (30) day period no agreement is
reached, then unless the Parties otherwise agree in writing, the Parties shall
be deemed to have opted-out of these equity buy-out provisions and the Notifying
Party shall have the right to declare this Contract terminated and proceed with
dissolution and liquidation of the Company.

  (ii)   If only one Party has indicated an interest in purchasing any or all of
the other Party’s share of the registered capital of the Company, then such
proposed purchasing Party shall promptly provide written confirmation of such
intention to the other Party. If such proposed purchasing Party fails to provide
such confirmation to the other Party in writing within thirty (30) days after
completion of the valuation of the Company, such purchasing Party shall be
deemed to have elected to decline to proceed with such purchase.

  (iii)   If no Party elects to purchase the other Party’s share of the
registered capital of the Company at the applicable Buy-out Price, and the
Parties are not otherwise able to reach agreement on the purchase by one Party
of the other Party’s share of the registered capital of the Company, then the
Parties shall be deemed to have opted-out of these equity buy-out provisions,
and the Notifying Party shall have the right to declare this Contract terminated
and proceed with dissolution and liquidation of the Company.

  (d)   Such sale and purchase of a Party’s share of the registered capital of
the Company shall comply with the requirements of the Applicable Laws of the
PRC. The Buy Out Price shall be paid in accordance with the provisions of the
relevant contracts to be signed by the Parties.     (e)   Until such time as the
sale and purchase of a Party’s share of the registered capital of the Company is
completed, the Parties shall cause the Company, to the fullest extent possible,
to maintain the conduct of its business in the ordinary course and no Party
shall hinder the Company from conducting its business.     (f)   If the
purchasing Party under these equity buy-out provisions cannot complete the
buy-out due to ownership restrictions pursuant to Applicable Laws, such
purchasing Party may elect to have a designee purchase such Selling Party’s
interest.

     16.4 Liquidation

  (a)   Within fifteen (15) days following approval and registration of the
dissolution application, the Board shall appoint a liquidation committee which
shall have the power to represent the Company in all legal matters. The
liquidation committee shall perform its responsibilities in accordance with
Applicable Laws and the principles set out herein.     (b)   The liquidation
committee shall consist of at least four (4) numbers of directors of the Board,
of whom at least one (1) of director appointed by Party A, Party B, and Party C,
respectively shall be included. Members of the liquidation committee may be
Board directors, senior employees of the Company or relevant professionals. The
members of the liquidation committee shall bear fiduciary responsibilities to
the Company and comply in all respects with the requirements of Applicable Laws
of the PRC in the discharge of their duties. The liquidation committee shall act
by majority vote following consultation save where otherwise required under
Applicable Laws of the PRC.     (c)   The liquidation committee shall appoint
the Independent Appraiser to conduct a valuation of the Company’s assets on a
current fair market value basis.

 

****   Confidential Treatment Requested

24



--------------------------------------------------------------------------------



 



  (d)   On completion of all liquidation procedures in accordance with
Applicable Laws, the liquidation committee shall submit a final report to the
Board for confirmation. The Board shall convene an emergency meeting to review
and confirm such report. Following such confirmation by the Board the report
shall be submitted to the Examination and Approval Authority for the record. The
liquidation committee shall then carry out all de-registration procedures in
accordance with the Applicable Laws of the PRC. Each Party shall have a right to
obtain copies of all of the Company’s accounting books and other documents at
its own expense but the originals thereof shall be left in the care of Party A.

     16.5 Continuing Obligations
          The provisions of Article 7 (Board of Directors) (but only in respect
of Board action required to be taken following termination of this Contract and
prior to de-registration of the Company), Article 15 (The Joint Venture Term),
Article 16 (Termination, Dissolution, Buyout and Liquidation), Article 17
(Breach of Contract) (but only with respect to claims arising prior to the
termination hereof or with respect to other continuing obligations), Article 18
(Confidentiality) and Article 20 (Dispute Resolution) and the provisions of
Schedule A (Definitions and Interpretation) (to the extent required to interpret
the aforesaid) shall survive the termination of this Contract and the
termination, dissolution, liquidation and de-registration of the Company.
17. BREACH OF CONTRACT
     17.1 Remedies for Breach of Contract
          Except as otherwise provided herein, if a Party (“breaching Party”)
fails to perform any of its material obligations under this Contact or otherwise
is in material breach of this Contract, then the other Parties (“aggrieved
Parties”) may, collectively or individually:

  (a)   Give written notice to the breaching Party describing the nature and
scope of the breach and demanding that the breaching Party cure the breach at
its cost within a reasonable time specified in the notice (“Cure Period”)
(provided that if any representation and warranty of a Party is not true and
correct in all material respects when made, then there shall be no Cure Period);
and

  (b)   If the breaching Party fails to cure the breach within the Cure Period
(or, if there is none, at any time following such breach), then in addition to
its other rights under this Contort or the Applicable Laws of the PRC, the
aggrieved Party may claim direct and foreseeable damages arising from the
breach.

     17.2 Limitation on Liability
          Notwithstanding any other provision of this Contract, except for a
breach of confidentiality or infringement of the other Party’s IPR, no Party
shall be liable to the other Party or Parties for damages for loss of revenues
or profits, loss of goodwill or any indirect consequential damages in connection
with the performance or non-performance of this Contract. Except for a breach of
confidentiality or infringement of the other Party’s IPR, the aggregate
liability of a Party for all claims for any loss, damage or indemnity whatsoever
resulting from such Party’s performance or non-performance of this Contract
shall in no case exceed [****] United States Dollars (US$[****]) or the RMB
equivalent thereof.
18. CONFIDENTIALITY
     18.1 Confidentiality Obligations
          From time to time prior to and during the Term, either Party
(“disclosing Party”) has disclosed or may disclose Confidential Information to
the other Party (“receiving Party”). The receiving Party shall, during the Term
of this Contract and for two (2) years thereafter:
 

****   Confidential Treatment Requested

25



--------------------------------------------------------------------------------



 



  (a)   Maintain the confidentiality of Confidential Information;     (b)   Not
use Confidential Information for any purposes other than those specifically set
out in this Contract; and     (c)   Not disclose any such Confidential
Information to any person or entity, except to its employees or employees of its
Affiliates, its agents, attorneys, accountants and other advisors who need to
know such information to perform their responsibilities and who have signed
written confidentiality agreements containing terms at least as stringent as the
terms provided in this Article (collectively “Permitted Disclosure Parties”).

     18.2 Confidentiality Exceptions
     The provisions of Article 18.1 above shall not apply to information that:

  (a)   Known by the receiving Party;     (b)   Is or becomes public knowledge
otherwise than through the receiving Party’s breach of this Contract; or     (c)
  Is obtained by the receiving Party from a third party having no obligation of
confidentiality with respect to such information.

     18.3 Confidentiality Rules
          Each Party shall formulate rules and regulations to inform its
directors, senior staff, and other employees, and those of their Affiliates of
the confidentiality obligation set forth in this Article.
     18.4 Return of Materials
          Upon the Expiration Date, or upon the disclosing Party’s request at
any time, the receiving Party shall (i) return to the disclosing Party, or upon
such disclosing Party’s direction, destroy all materials (including any copies
thereof) embodying the other Party’s Confidential Information, and (ii) certify
in writing to the disclosing Party, within ten (10) days following the
disclosing Party’s request, that all of such materials have been returned or
destroyed.
19. FORCE MAJEURE
     19.1 Definition of Force Majeure
          “Force Majeure” shall mean all events which are beyond the control of
the Parties to this Contract, and which are unforeseen, unavoidable and
insurmountable, and which prevent total or partial performance by either of the
Parties; provided, however, a “Force Majeure” event shall not occur with respect
to remittance or distribution of after-tax profits or termination for breach due
to the creation, adoption, or existence of Applicable Laws. Such Force Majeure
events shall include earthquakes, typhoons, epidemic, flood, fire, war, strikes,
riots, acts of governments, changes in law or the application thereof or any
other instances which cannot be foreseen, prevented or controlled, including
instances which are accepted as Force Majeure in general international
commercial practice.
     19.2 Consequences of Force Majeure

  (a)   If an event of Force Majeure occurs, a Party’s contractual obligations
affected by such an event under this Contract shall be suspended during the
period of delay caused by the Force Majeure and shall be automatically extended,
without penalty or liability, for a period equal to such suspension.

 

****   Confidential Treatment Requested

26



--------------------------------------------------------------------------------



 



  (b)   The Party claiming Force Majeure shall promptly inform the other Parties
in writing and shall furnish within fifteen (15) days thereafter sufficient
proof of the occurrence and duration of such Force Majeure. The Party claiming
Force Majeure shall also use all reasonable endeavours to terminate the Force
Majeure.

  (c)   In the event of Force Majeure, the Parties shall immediately consult
with each other in order to find an equitable solution and shall use all
reasonable endeavours to minimize the consequences of such Force Majeure.

20. DISPUTE RESOLUTION
     20.1 Friendly Consultations
          In the event of any dispute, controversy or claim arising out of or
relating to this Contract, or the breach, termination or invalidity hereof
(“dispute”), any Party may send written notice of such dispute (a “Dispute
Notice”) to the other applicable Parties. The Parties shall promptly make all
reasonable attempts to resolve such dispute through friendly consultations.
     20.2 Arbitration

  (a)   In the event the dispute is not resolved by such friendly consultations,
any Party may at any time that is not less than thirty (30) days-after the date
of the Dispute Notice, submit the dispute to Singapore International Arbitration
Centre (“SIAC”) for arbitration in Singapore in accordance with the Arbitration
Rules of the SIAC then in force, and as amended by this Article 20.2
(“Arbitration Rules”), including its rules with respect to choice of law and
conflict of laws.

  (b)   The tribunal shall consist of three (3) arbitrators to be appointed by
the Chairman of the SIAC. At least one of the three arbiters shall be neither a
citizen of the PRC nor of the United States.

  (c)   The language of the arbitration shall be English.

     20.3 Procedural Compliance
     The Parties undertake:

  (a)   To comply strictly with the time limits specified in the Arbitration
Rules for the taking of any step or the performance of any act in or in
connection with any arbitration; and

  (b)   To comply with and to carry out, in full and without delay, any
procedural orders (including, without limitation to, any interim measures of
protection ordered) or any award (interim or final) made by the arbitral
tribunal.

     20.4 Enforcement of Award
     Each Party irrevocably:

  (a)   Agrees that any arbitral award reached by the Tribunal shall be final
and binding with no right of appeal;

  (b)   Undertakes that it will execute and perform the arbitral award fully and
without delay. In the event of judicial acceptance and an order of enforcement,
each party expressly waives all rights to object thereto, including any defense
of sovereign immunity and any other

 

****   Confidential Treatment Requested

27



--------------------------------------------------------------------------------



 



      defense based on the fact or allegation that it is an agency or
instrumentality of a sovereign state; and

  (c)   Waives any rights which it may have to contest the validity of the
arbitration agreement set forth in this Article or the jurisdiction of the
relevant arbitration institution to hear and to determine any arbitration begun
pursuant to this Article 20.

          When any dispute occurs and is the subject of friendly consultations
or arbitration, the Parties shall continue to exercise their remaining
respective rights and fulfill their remaining respective obligations under this
Contract, except in respect of those matters under dispute.
     20.5 Injunctive Relief
          Notwithstanding the foregoing, each Party has the right to seek
temporary or permanent injunctive or other similar relief in any court or other
authority of competent jurisdiction in respect of any claims of breach of order
of specific performance or other injunctive relief as permitted under the
Applicable Laws of the PRC.
21. APPLICABLE LAW
          The establishment, effectiveness, validity, interpretation,
implementation of, and dispute resolution with respect to, this Contract shall
be governed by the laws of the People’s Republic of China.
22. GENERAL PROVISIONS
     22.1 Independent Contractor Relationship
     Nothing in this Contract shall be construed or implied as:

  (a)   Constituting any of the Parties hereto as the agent of the other Party
or Parties (except with the other Party’s prior written consent); or

  (b)   Authorizing any Party to incur any expenses or any other form of
obligation on behalf of the other Party or the Parties (except with the other
Party’s prior written consent).

     22.2 Binding Effect
          This Contract is made for the benefit of the Parties hereto and their
respective lawful successors and assignees and is legally binding on them.
     22.3 Amendment
          In no circumstance can this Contract be amended, modified or changed
verbally. No amendment, modification or change to any part of this Contact may
be effective unless by written instrument signed by all the Parties under the
Applicable Laws of the PRC, and, if required by the Applicable Laws of the PRC,
by approval by the relevant Examination and Approval Authority.
     22.4 No Publicity
 

****   Confidential Treatment Requested

28



--------------------------------------------------------------------------------



 



          The contents of this Contract shall be deemed to fall within the scope
of Confidential Information and shall be subject to Article 18 and shall not be
disclosed in whole or in part to any person or entity, except to (i) Permitted
Disclosure Parties, (ii) to authorized securities regulators or exchanges in
accordance with the Applicable Laws of the PRC or the relevant rules of the
securities exchange to which the Party in question is subject, (iii) to
officials in relevant government departments pursuant to the requirements of the
Applicable Laws of the PRC, (iv) in order to fulfill any conditions precedent to
the effectiveness of this Contract, (v) for the purpose of the performance by a
Party of its obligations or exercise of its rights hereunder or relating hereto,
(vi) for the other bona fide purposes of the Company after its establishment,
(vii) as required under the law of the jurisdiction where any Party is
incorporated, or (viii) as otherwise jointly agreed to by the Parties.
     22.5 Notices

  (a)   Any notice or written communication provided for in this Contract by any
Party to the other, including but not limited to any and all offers, writings,
or notices to be given hereunder, shall be made in Chinese and English either:

  (i)   By hand delivery; or     (ii)   By courier service delivered letter;    
(iii)   By facsimile, or     (iv)   By electronic approach, including e-mail.

  (b)   Notices shall be deemed to have been delivered at the following times:

  (i)   If by hand delivery, on reaching the designated address and subject to
return receipt or other proof of delivery;     (ii)   If by courier, on the date
shown the delivery was completed by the courier;     (iii)   If by fax, on the
next Business Day following the date marked on the confirmation of transmission
report by the sender’s fax machine, indicating completed, uninterrupted
transmission to the relevant facsimile number, and     (iv)   If by E-mail or
any electronic approach, on the next Business Day following the date on which
the message was transmitted as shown on the sending device.

  (c)   During the Term, each Party may change its particulars for receipt of
notices at any time by notice given to the other Party in accordance with this
Article.

If Party A;

     
Shenzhen Airlines
   
 
   
Shenzhen Bao’An International Airport
   
 
   
Shenzhen, People’s Republic of China
   
 
   
Facsimile No:
   
 
   
Attention:
   

If Party B:

     
Mailing address:
  Ping Shan SRL
 
   
 
  Citco Corporate Management (Barbados) Limited

 

****   Confidential Treatment Requested

29



--------------------------------------------------------------------------------



 



     
 
  Whitepark House, White Park Road
 
   
 
  Bridgetown, Barbados
 
   
Facsimile Number:
  1-246-426-8913
 
   
With a copy to:
   
 
   
Mailing Address:
  Mesa Air Group, Inc.
 
   
 
  410 N. 44th Street
 
   
 
  Suite 700
 
   
 
  Phoenix, Arizona 85008
 
   
 
  United States of America
 
   
Facsimile Number:
  1-602-685-4554
 
   
Attention:
  Mr. George Murnane III
 
   
 
  Executive Vice President and CFO; and
 
   
 
  Mr. Brian Gillman
 
   
 
  Vice President and General Counsel
 
   
E-mail address:
  peter.murnane@mesa-air.com
 
   
 
  brian.gillman@mesa-air.com

If Party C:

     
Mailing address:
  Shan Yue SRL
 
   
 
  Citco Corporate Management (Barbados) Limited
 
   
 
  Whitepark House, White Park Road
 
   
 
  Bridgetown, Barbados
 
   
Facsimile Number:
  1-246-426-8913
 
   
With a copy to:
   
 
   
Mailing address:
  Wilmington Trust Company
 
   
 
  Rodney Square North
 
   
 
  1100 North Market Street
 
   
 
  Wilmington, Delaware 19890-0001
 
   
 
  United States of America
 
   
Facsimile Number:
  l-302-636-4140
 
   
Attention:
  Corporate Trust Administration

     22.6 Severability
          Wherever possible, the terms of this Contract shall be construed and
interpreted so as to be valid, enforceable, and permissible under Applicable
Laws. If any provision of this Contract or any document contemplated hereby
shall be deemed invalid, unenforceable, or prohibited under Applicable Laws,
such provision shall be invalid, unenforceable, or prohibited only to the extent
of such invalidity, unenforceability, or prohibition, and the Parties shall
consult and attempt in good faith to agree on a legally acceptable modification
that gives effect to the
 

****   Confidential Treatment Requested

30



--------------------------------------------------------------------------------



 



commercial objectives of the invalid, unenforceable, or prohibited provision,
and every other provision of such document shall remain in full force and
effect. Should any provision of this Contract be invalid because of its
territorial or factual scope of application or because of its duration, the
provision shall be reduced to the maximum allowed by Applicable Laws.
     22.7 Entire Agreement
          This Contract and the Schedules and Annexes hereto constitute the
entire agreement between the Parties hereto with respect to the subject matter
of this Contract and supersede all prior discussions, negotiations and
agreements between them, including, the Letter of Intent between Shenzhen
Airlines and the Mesa Air Group, Inc. Dated on July ___, 2006.
     22.8 Waiver
          Any Party’s failure to exercise or delay in exercising any right,
power or privilege under this Contract shall not operate as a waiver thereof,
and any single or partial exercise of any right, power or privilege shall not
preclude the exercise of any other right, power or privilege.
     22.9 Further Endeavour
          Each Party shall, at any time, upon the request of the other Party or
Parties, execute or procure the execution of such documents, agreements,
contracts or deeds and do or procure the doing of such acts and things as may be
reasonably necessary to give full effect to the provisions of this Contract.
     22.10 Costs
          Unless provided otherwise in this Contact, each Party shall bear its
own legal and other professional costs in relation to the preparation,
negotiation and entry into of this Contract.
     22.11 Articles of Association
          In case of any inconsistency between the Articles of Association of
the Company and this Contract, this Contract shall prevail.
     22.12 Schedules and Annexes
          The Schedules and Annexes hereto are made integral parts to this
Contract and are equally binding with the main body of the Contract. In the
event of any conflict between the terms and provisions of the main body of the
Contract and the Schedules or Annexes, the terms and provisions of the main body
of this Contract shall prevail.
     22.13 Language
          This Contract is executed in the Chinese language in five
(5) originals and in the English language in five (5) originals. Both language
versions shall be equally authentic.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 

****   Confidential Treatment Requested

31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties hereto has caused this Contract to be
executed by its duly authorized representative on the date first set forth above
in Beijing, People’s Republic of China.
Shenzhen Airlines as Party A

         
Signed By:
       
 
   
Name in English: Li Kun
   
 
       
Name in Chinese:
       
 
   
Title: President
     

Ping Shan SRL as Party B

             
Signed By:
                  Name in English: Jonathan Ornstein    
Name in Chinese:
       
 
           
Title: CEO
         

Shan Yue SRL as Party C

             
Signed By:
                      Name in English: Mo Garfinkle    
Name in Chinese:
       
 
           
Title: President
         

 

****   Confidential Treatment Requested

32



--------------------------------------------------------------------------------



 



SCHEDULE A — DEFINITIONS AND INTERPRETATION
Part A – Definitions
Unless the terms or context of this Contract otherwise provide, the following
terms shall have the meanings set out below:
“Additional Permits” means any other permits, approvals or consents required by
Applicable Law or any governing body with authority over the Company in order to
establish the Company or enable the Company to operate its business as
contemplated under this Contract.
“Affiliate” means any company which, directly or indirectly, is controlled by,
under common control with, or in control of, a Party; the term “control” being
used in the sense of power to elect or appoint a majority of directors or to
direct the management of a company.
“Applicable Laws” means the laws, regulations, rules, notices, and other
legislative, executive or judicial decisions or pronouncements binding on either
Party, the Company or in relation to the subject matter of this Contract.
“Approval Certificate” means the certificate issued by the Examination and
Approval Authority approving the establishment of the Company and this Contract
and the Articles of Association.
“Approval Document” means the documents or instruments required pursuant to
Article 5.4(c)(i) and (ii) of this Contract.
“Approval Letter” means the approval reply issued by the Examination and
Approval Authority approving the establishment of the Company and this Contract
and the Articles of Association of the Company.
“Articles of Association” means the Articles of Association of the Company
executed by the Parties.
“Board” means the board of directors of the Company, as constituted from time to
time.
“Business” means the business undertaken by the Company from time to time in
accordance with the Business Plan.
“Business Day” means:

  (a)   In respect of any action to be taken in the PRC, any day on which
companies in the PRC are generally open for business in the PRC, including a
Saturday or Sunday which the PRC government temporarily declares to be a working
day (“Working Rest Day”), but excluding statutory holiday, or Saturday or Sunday
other than a Working Rest Day; and     (b)   In respect of any action to be
taken in the United States of America, any day on which companies in the United
States of America are generally open for business in the United States of
America.

“Business License” means the first business license of the Company issued by the
SAIC.
“Business License Issuance Date” means the date the Business License is issued
to the Company by the SAIC.
“Business Plan” means the business plan for the Company as approved by the Board
from time to time.
“Chief Financial Officer” means the Chief Financial Officer or Chief Accountant
of the Company.
“China” and “PRC” mean the mainland of the People’s Republic of China.
 

****   Confidential Treatment Requested

Schedule A-1



--------------------------------------------------------------------------------



 



“Company” means the Sino-foreign Equity Joint Venture Company to be established
by the Parties pursuant to this Contract and the Articles of Association.
“Confidential Information” means any business, marketing, technical, scientific
or other information disclosed by any Party (or its Affiliates) which, at the
time of disclosure, is designated as confidential (or like designation), is
disclosed in circumstances of confidence, or would be understood by the Parties,
exercising reasonable business judgment, to be confidential.
“Effective Date” means the effective date of this Contract, being the date on
which this Contract has been approved by the Examination and Approval Authority.
“EJV Law” means the Law of the PRC on Sino-Foreign Equity Joint Ventures passed
on 1 July, 1979, as amended.
“EJV Implementing Regulations” means the Regulations for the Implementation of
the Law of the PRC on Equity Joint Ventures promulgated on 20 September 1983, as
amended.
“Encumbrance” means any claim, deposit, charge, mortgage, security, pledge,
lien, option, equity, power of sale or hypothecation or other third party right,
retention of title arrangement, right of pre-emption, right of first refusal of
security interest of any kind.
“Enterprise Accounting System” means the general Accounting System for
Enterprises promulgated by the MOF on Feb. 15, 2006 to replace the Accounting
System for Foreign Investment Enterprises promulgated on 24 June 1992, which was
applicable to foreign investment enterprises as of 1 January 2002.
“Examination and Approval Authority” means the MOFCOM or other authority
entrusted by it to approve this Contract and the establishment of the Company.
“Independent Appraiser” means a leading independent, competent, and industry
recognized appraiser registered in China and authorized to perform appraisals of
state-owned and other assets selected by the Company’s Independent Auditor at
the request of either Party.
“Independent Auditor” means the internationally recognized independent and
competent accountant registered in China.
“Industry Valuation Method” means valuation method(s) selected by the
Independent Appraiser in consultation with the Parties, including the Selling
Party, which shall be valuation methods(s) commonly used in international
practice in valuing enterprises in the Company’s industry on a going concern
basis, but, where the assets or equity interests in question constitute
State-owned assets under Applicable Laws, it shall refer to a valuation method
which complies with, and satisfies the requirements of Applicable Laws relating
to State-owned assets.
“Intellectual Property Rights” or “IPR” means any and all rights in any
invention, discovery, improvement, utility, model, copyrightable work,
industrial design or mask work, algorithm, data structure, trade secrets or
know-how, Confidential Information, or any idea having commercial value. IPR
shall include any trademark, trade dress, trade name, domain name, or other
marks that serve to identify and distinguish goods or services as coming from,
or falling under the control of, a single source. IPR shall include all rights
of whatsoever nature in computer software and data, all intangible rights or
privileges of a nature similar to any of the foregoing in every case in any part
of the world and whether or not registered, and all rights in any applications
and granted registrations for any of the foregoing rights.
“Investment Certificate” means a certificate issued by the Company to any person
in accordance with the provisions of Article 5.5, in respect of any capital
contribution made by that person to the Company.
“Labour Union” means the labour union of the Company established in accordance
with the PRC Labour Union Law, the EJV Law and other relevant Applicable Laws
and regulations of the PRC.
 

****   Confidential Treatment Requested

Schedule A-2



--------------------------------------------------------------------------------



 



“Management Personnel” means the Company’s General Manager, Deputy General
Manager, Chief Financial Officer and other personnel designated as such by the
Board.
“Material Modification” means a modification (whether by means of the imposition
of additional terms and conditions or otherwise) by the relevant government
departments to, as the case may be, this Contract, the Articles of Association
or the intended business scope of the Company, the Additional Permits or Tax
Concessions as agreed or anticipated by the Parties, which in the opinion of
either Party, will have a material adverse effect on the ability of Parties to
achieve through the Company, their respective economic and operational
objectives.
“MOFCOM” means the Ministry of Commerce of China or any of its predecessors.
“MOF” means the Ministry of Finance of China.
“Permits” means all Additional Permits, Pre-Establishment Permits, and a
“Permit” means any of them.
“Renminbi” or “RMB” means the lawful currency of China from time to time.
“SAFE” means the State Administration of Foreign Exchange or its local branch.
“SAIC” means the State Administration of Industry and Commerce of China or the
relevant local Administration for Industry and Commerce,
“Tax Concessions” means any concessions or incentives with respect to Taxes
granted to the Company by the taxing bodies of the PRC.
“Taxes” means any and all applicable tax and taxes (including, but not limited
to any value added tax or sales tax, stamp or other duty, levy, impost, charge,
fee, deduction, or withholding of any nature and howsoever called or described)
by whomsoever and wheresoever imposed, levied, collected or assessed.
“Trade Secrets” means any technology, information or business operation
information which is unknown to the public, is capable of bringing about
economic benefits to the rightful holder, has practical utility and which is
subject to measures in place and carried out in order to keep it secret.
“United States Dollars” or “US$” means the lawful currency of the United States
of America.
“Working Personnel” means all employees and staff of the Company other than the
Management Personnel and the members of the Board.
 

****   Confidential Treatment Requested

Schedule A-3



--------------------------------------------------------------------------------



 



Part B — Interpretation

1.   A reference to any Applicable Laws or to any legislation, or to any
provision of Applicable Laws or of any legislation includes a reference to such
Applicable Laws or legislation as amended or modified from time to time.   2.  
A reference to a “person” includes any individual or entity (including any
company, business or other enterprise or entity, joint venture, institution,
state or government department), as the context permits,   3.   References in
this Contract to contracts, agreements or other documents, shall mean the same
as amended from time to time.   4.   A reference to any PRC government
authority, agency or department includes such authority or department at State,
provincial, municipal and other levels.   5.   References in this Contract to
government ministries, bureau, departments, commissions, agencies, etc. shall
include all successor entities thereto.   6.   Headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Contract.   7.   The words “includes” or “including” mean “includes without
limitation” and “including without limitation” respectively.

 

****   Confidential Treatment Requested

Schedule A-4



--------------------------------------------------------------------------------



 



SCHEDULE B — CAPITAL CONTRIBUTION SCHEDULE

1.   Party A’s Registered Capital Contributions

     Party A’s total contribution to the registered capital of the Company
representing a 51% share in the registered capital of the Company shall be the
amount of [****] million Renminbi (RMB [****]).
     Party A shall make its contributions to the registered capital of the
Company in accordance with the following schedule:
     Initial installment in the amount of [****] Renminbi (RMB [****]), or
[****] percent ([****]%) of Party A’s total registered capital contribution to
be made by Party A on or before the First Capital Contribution Date.
     Subsequent installments of payments to be made in accordance with the
Company’s operational requirements as determined by the Board, provided that in
any event the full amount of Party A’s registered capital contributions shall be
made in full no later than the Final Capital Contribution Date.
     Subsequent installments of capital contribution by Party A can be made in
cash or in kind. If in kind, the value of the property shall be evaluated and
certified by an independent auditor, who shall be selected by the Parties from
the pool of such auditors under the authorization by the appropriate government
agencies of the PRC.

2.   Party B’s Registered Capital Contributions .

     Party B’s total contribution to the registered capital of the Company
representing a 25% share in the registered capital of the Company shall be the
amount of [****] million Renminbi ([****] RMB).
     Party B shall make its contributions to the registered capital of the
Company in accordance with the following schedule:
     Initial installment in the amount of [****] RMB ([****] RMB), or [****]
percent ([****]%) of Party B’s total registered capital contribution to be made
by Party B on or before the First Capital Contribution Date. Such contribution
shall be made via wire transfer in United States Dollar at the exchange rate as
provided in the Contract.
     Subsequent installments to be made in accordance with the Company’s
operational requirements as determined by the Board, provided that in any event
the full amount of Party B’s registered capital contributions shall be made in
full no later than the Final Capital Contribution Date.
     Subsequent installments of capital contribution by Party B can be made in
cash or in kind. If in kind, the value of the property shall be evaluated and
certified by an independent auditor, who shall be selected by the Parties from
the pool of such auditors under the authorization by the appropriate government
agencies of the PRC.

3.   Party C’s Registered Capital Contributions

     Party C’s total contribution to the registered capital of the Company
representing a 24% share in the registered capital of the Company shall be the
amount of [****] million Renminbi ([****] RMB).
     Party C shall make its contributions to the registered capital of the
Company in accordance with me following schedule:
     Initial installment in the amount of [****] RMB ([****] RMB), or [****]
percent ([****]%) of Party C’s total registered capital contribution to be made
by Party C on or before the First Capital Contribution Date. Such contribution
shall be made via wire transfer in United States Dollar at the exchange rate as
provided in the Contract.
 

****   Confidential Treatment Requested

Schedule B-1



--------------------------------------------------------------------------------



 



     Subsequent installments to be made in accordance with the Company’s
operational requirements as determined by the Board, provided that in any event
the full amount of Party C’s registered capital contributions shall be made in
full no later than the Final Capital Contribution Date.
     Subsequent installments of capital contribution by Party C can be made in
cash or in kind. If in kind, the value of the property shall be evaluated and
certified by an independent auditor who shall be selected by the Parties from
the pool of such auditors under the authorization by the appropriate government
agencies of the PRC.

4.   Miscellaneous

  4.1   To the extent practicable, each Party shall make each of its initial and
subsequent registered capital contribution installments at the same time as the
corresponding installment to be made by the other Parties     4.2   With respect
to the in-kind registered capital contributions (each an “In-kind Contribution
Asset”) to be made by a Party (“Contributing Party”) hereunder, such
Contributing Party hereby represents and warrants to the other Parties that as
of the date of the signing of this Contract, the Effective Date, the Business
License Issuance Date and the date of contribution of each such In-kind
Contribution Asset:

  (a)   The Contributing Party possesses all rights, title and interest in and
to each such In-kind Contribution Asset;     (b)   No In-kind Contribution Asset
is jointly owned by or subject to any Encumbrance in favor of or claim of any
third party, and     (c)   If in-kind contribution is land or land use rights,
the Contributing Party shall provide sufficient legal approval of its right over
the land, the duration of the assigned granted land use rights, compliance by
the Contributing Party with the terms of the underlying land grant contract,
whether the land grant premium and land price have been paid in full, whether
the land has any contamination or other environmental issues etc.

 
**** Confidential Treatment Requested

Schedule B-2